Citation Nr: 0431081	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-22 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
residuals of a right leg injury.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
dysentery.  

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
malaria.  

4.  Whether the veteran's substantive appeal was timely as to 
the issue of whether he was entitled to consideration of the 
presumptive provisions of Public Laws 97-37 and 100-322.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1941 to May 17, 
1942, and from July 1945 to December 1945.  He was a Prisoner 
of War (POW) from May 10, 1942, to May 17, 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In December 2002, the Board issued a decision in this case.  
That decision found that new and material evidence had been 
presented to reopen the veteran's claim for service 
connection for residuals of a right leg injury and considered 
the claim based on all of the evidence, but then denied 
service connection.  The decision found that new and material 
evidence had not been presented to reopen the claims for 
service connection for dysentery and malaria.  The Board's 
decision also noted that the veteran had not filed a timely 
substantive appeal as to whether he was entitled to 
consideration of the presumptive service connection 
provisions that are applicable to former POWs and that, 
therefore, that issue was not before the Board.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2004, the Court issued an Order reversing the Board's 
decision, in part, and vacating the decision, in part.  The 
Court held that the veteran's timely substantive appeal that 
was received in November 2000 was, in fact, sufficient to 
cover the issue relating to his entitlement to consideration 
of the presumptive service connection provisions that are 
applicable to former POWs.  To that extent, the Court 
reversed the Board's decision.  The Court further found that 
the other issues that were addressed by the Board were 
inextricably intertwined with the reversed issue and, 
therefore, vacated and remanded that portion of the Board's 
decision so that all of the issues could be considered 
together.  

The issues addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's substantive appeal relating to his entitlement 
to consideration of the presumptive service connection 
provisions that are applicable to former POWs was received 
within one year of the mailing of the notice of the July 2000 
rating decision.  


CONCLUSION OF LAW

The veteran's substantive appeal relating to his entitlement 
to consideration of the presumptive service connection 
provisions that are applicable to former POWs was timely 
filed.  38 U.S.C.A. § 7105(d)(3) West 2002); 38 C.F.R. 
§ 20.302(b) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Because the RO found that the veteran had not submitted a 
timely substantive appeal concerning the issue of his 
entitlement to consideration of the presumptive service 
connection provisions that are applicable to former POWs, and 
terminated his appeal as to that "issue," the RO did not 
comply with the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) relating to presumptive service 
connection.  This procedural defect will be addressed in the 
Remand that follows this decision.  In light of action taken 
herein, however, the veteran is not prejudiced by the Board's 
consideration of the issue concerning timeliness of the 
veteran's appeal.  

Analysis

The Court's Order held that the statement of the case that 
the RO issued in September 2001, on the issue of whether the 
veteran is entitled to consideration of the presumptive 
provisions of Public Laws 97-37 and 100-322 based on POW 
status of 30 days or more, should have been characterized as 
a supplemental statement of the case, for which no response 
is required from the veteran.  Requiring him to submit a 
timely substantive appeal concerning that issue and then 
terminating his appeal for his failure to submit a timely 
appeal, therefore, was erroneous.  The Court held, in effect, 
that the RO should have considered the applicability of the 
provisions relating to presumptive service connection based 
on POW status in conjunction with its consideration of the 
other issues.  

The Court, therefore, reversed the Board's finding as to the 
timeliness of the veteran's appeal as to that issue.  
Accordingly, the Board concludes that the veteran's appeal 
was timely as to whether he is entitled to consideration of 
the presumptive provisions of Public Laws 97-37 and 100-322.  
To this extent, his appeal is allowed.  


ORDER

The veteran's appeal was timely as to whether he is entitled 
to consideration of the presumptive provisions of Public Laws 
97-37 and 100-322.  To this extent, his appeal is allowed.  


REMAND

The Court also held that the Board failed to consider the 
veteran's entitlement to consideration of the presumptive 
provisions in conjunction with the other appealed issues and 
that that issue is inextricably intertwined with the other 
issues.  The Court, therefore, vacated and remanded the 
Board's decision as to the other issues.  Because it would be 
prejudicial to the veteran for the Board to consider those 
issues in the first instance, the case must be Remanded to 
permit the RO to do so.  

The Board notes that, although 38 U.S.C.A. § 1112 (West 2002) 
currently provides that service connection may be presumed 
for certain diseases for veterans who are former POWs and who 
were detained or interned for not less than 30 days, VA 
recently adopted an interim final rule that, inter alia, 
eliminates the time requirement for applicability of the 
presumptive service connection provisions to former POWS for 
certain specified diseases.  See 69 Fed. Reg. 60,083 (October 
7, 2004).  The RO's consideration of the issues on appeal 
should also consider the applicability of the interim final 
rule to the veteran's appeal.  

In addition, the record does not reflect that the RO has 
furnished the veteran notice of the information and evidence 
necessary to substantiate his claims, as provided by the 
Veterans Claims Assistance Act of 2000 (VCAA).  Accordingly, 
a Remand is required to allow the RO to cure that important 
procedural defect and to afford the veteran an opportunity to 
submit any missing information and evidence.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  In compliance with the VCAA, the RO 
should inform the veteran and his 
representative what information or 
evidence is necessary to substantiate his 
application to reopen claims for service 
connection for residuals of a right leg 
injury, for dysentery, and for malaria.  
The RO should also inform the veteran 
which evidence VA will obtain or has 
already obtained and which evidence he is 
responsible for obtaining.  Finally, the 
RO should advise the veteran to provide 
any evidence in his possession that 
pertains to his claims.  

2.  The RO should again consider whether 
new and material evidence has been 
presented to reopen the veteran's claims 
for service connection for residuals of a 
right leg injury, for dysentery, and for 
malaria, including the applicability to 
each of those claims of the provisions 
for presumptive service connection based 
on his status as a former POW.  If any 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  

	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



